RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 17a0224p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 JOHN DOE,                                              ┐
                                  Plaintiff-Appellee,   │
                                                        │
                                                        >      No. 16-4693
       v.                                               │
                                                        │
                                                        │
 UNIVERSITY OF CINCINNATI; ANIESHA MITCHELL; JUAN       │
 GUARDIA,                                               │
                             Defendants-Appellants.     │
                                                        ┘

                        Appeal from the United States District Court
                       for the Southern District of Ohio at Cincinnati.
                   No. 1:16-cv-00987—Michael R. Barrett, District Judge.

                                  Argued: August 1, 2017

                          Decided and Filed: September 25, 2017

                  Before: CLAY, GRIFFIN, and THAPAR, Circuit Judges.
                                 _________________

                                        COUNSEL

ARGUED: Evan T. Priestle, TAFT, STETTINIUS & HOLLISTER LLP, Cincinnati, Ohio, for
Appellants. Joshua Adam Engel, ENGEL & MARTIN, LLC, Mason, Ohio, for Appellee. ON
BRIEF: Evan T. Priestle, Doreen Canton, TAFT, STETTINIUS & HOLLISTER LLP,
Cincinnati, Ohio, for Appellants. Joshua Adam Engel, ENGEL & MARTIN, LLC, Mason,
Ohio, for Appellee.
 No. 16-4693                                 Doe v. Univ. of Cincinnati                 Page 2


                                               _________________

                                                      OPINION
                                               _________________

       GRIFFIN, Circuit Judge.

       On September 6, 2015, University of Cincinnati students John Doe and Jane Roe1
engaged in sex at John Doe’s apartment. John contends that the sex was consensual; Jane claims
it was not. No physical evidence supports either student’s version.

       After considerable delay, defendant University of Cincinnati (“UC”) held a disciplinary
hearing on Jane Roe’s sexual assault charges against graduate student John Doe. Despite Jane
Roe’s failure to appear at the hearing, the University found John Doe “responsible” for sexually
assaulting Roe based upon her previous hearsay statements to investigators. Thereafter, UC
suspended John Doe for two years—reduced to one year after an administrative appeal.

       Plaintiff Doe appealed his suspension to the district court, arguing that the complete
denial of his right to confront his accuser violated his due process right to a fair hearing. In
granting a preliminary injunction against Doe’s suspension, the district court found a strong
likelihood that John Doe would prevail on his constitutional claim. So do we, and for the
reasons stated herein, affirm the order of the district court.

       The Due Process Clause guarantees fundamental fairness to state university students
facing long-term exclusion from the educational process. Here, the University’s disciplinary
committee necessarily made a credibility determination in finding John Doe responsible for
sexually assaulting Jane Roe given the exclusively “he said/she said” nature of the case.
Defendants’ failure to provide any form of confrontation of the accuser made the proceeding
against John Doe fundamentally unfair.




       1
           We use aliases to protect the parties’ privacy.
 No. 16-4693                        Doe v. Univ. of Cincinnati                            Page 3


                                                I.

       John Doe met Jane Roe on Tinder, and after communicating for two or three weeks, met
in person. Thereafter, Doe invited Roe back to his apartment, where the two engaged in sex.
Three weeks later, Jane Roe reported to the University’s Title IX Office that John Doe had
sexually assaulted her that evening in his apartment. Five months later, UC cited Doe for
violating the Student Code of Conduct, “most specifically,” the University’s policies against sex
offenses, harassment, and discrimination.

       UC resolves charges of non-academic misconduct through an Administrative Review
Committee (ARC) hearing process.         The process begins when “[a]ny person, department,
organization or entity” files a complaint against a student, and the University informs the student
of the allegations against him. If the claim involves a potential sexual offense, UC’s Title IX
Office investigates the matter, interviewing both parties and gathering the evidence. Defendant
Aniesha Mitchell, the Director of UC’s Office of Student Conduct and Community Standards,
discloses the evidence to the accused student before the hearing.

       During the hearing, the ARC panelists (a mix of faculty and students) hear the
allegations, review the evidence, and question the participating witnesses. Accused students are
entitled to present favorable evidence and explain their side of the story in their own words.
They may also question witnesses through a “circumscribed form of cross-examination”—one
that involves “submitting written questions” to the ARC panelists, “who then determine whether
[the] questions are relevant and whether they will be posed to the witness.” Doe v. Cummins,
662 F. App’x 437, 439, 448 (6th Cir. 2016).

       However, there is no guarantee that a witness will appear for questioning. “Witnesses are
strongly encouraged to be present for hearings,” but UC’s Code of Conduct does not require
them to be present, regardless of whether they are the accused, the accuser, or a bystander with
relevant information. If a witness is “unable to attend,” the Code permits him to submit a
“notarized statement” to the Committee in lieu of an appearance. At the close of the hearing, the
ARC deliberates and determines whether the accused student should be found “responsible” for
violating the Code of Conduct.
 No. 16-4693                        Doe v. Univ. of Cincinnati                          Page 4


       Defendants planned to follow these procedures at Doe’s June 27, 2016, hearing, but
modified the process when Jane Roe failed to appear. The Committee Chair explained how the
hearing would proceed in her absence:

       So, during the hearing, the Administrative Review Committee and both the
       respondent and complainant shall have the right to submit evidence and written
       questions to be asked of all adverse witnesses who testify in the matter. The
       hearing chair, in consultation with the ARC, has the right to review and determine
       which written questions will be asked. Questions will be asked in the order
       presented by the Chair. And all questions from the complainant and respondent
       must be submitted in writing for review by the ARC [C]hair.
       Again, there is no complainant here and we have no witnesses. So we likely
       won’t have to do any of this.

John Doe claims, and defendants do not dispute, that he was not informed in advance that Jane
Roe would not be attending the hearing.

       The Chair recited the Code of Conduct violations leveled against Doe and invited him to
enter an “understanding”—accepting or denying responsibility for the allegations. Doe entered
an understanding of not responsible.

       The Chair then read a summary of the Title IX Office’s report, which began with Jane
Roe’s account of the night in question, followed by Doe’s account. Each party’s account was
based on his or her interview statements to the Title IX investigators and included remarks that
would be hearsay if introduced in court. The Chair also read a summary of witness statements
from four of Jane Roe’s friends who were told of the alleged sexual assault through Roe. Once
the Chair finished, he gave the Committee members the chance to ask questions regarding the
report. They had none.

       The Chair then asked whether John Doe had any questions:

       [The Chair]: Okay, so the complainant is not here. At this time I would have
       given Roe time to ask questions of the Title IX report. But again, they [sic] are
       not here. So we’ll move on.
       So now, do you, as the respondent Mr. Doe, have any questions of the Title IX
       report?
       [Doe]: Well, since she’s not here, I can’t really ask anything of the report.
 No. 16-4693                         Doe v. Univ. of Cincinnati                            Page 5


       Is this the time where I would enter in like a situation where like she said this and
       that never could have happened? Because that’s just—
       [The Chair]: You’ll have time here in just a little bit to direct those questions.
       Just—
       [Doe]: Then no, I don’t have any questions for the report.

With that, the Chair concluded the “Title IX presentation” portion of the hearing.

       “And so now,” the Chair explained that if Jane Roe had been present, he would have
asked her to “read into the record what happened and [provide] any additional information.”
“The ARC would then have time to ask clarifying questions” of Roe, followed by Doe’s
opportunity to ask her questions. “Again,” however, the Chair noted Roe was not present and
“move[d] onto the next step”—asking Doe to “summarize what happened.” Doe challenged a
number of Roe’s statements, and responded to the Committee’s questions.              Following this
exchange, the Chair read Jane Roe’s written closing statement into the record and invited Doe to
give a responsive closing statement.

       After its deliberations, the Committee submitted its recommended findings to Daniel
Cummins, UC’s Assistant Dean of Students.              It recommended that Cummins find Doe
responsible for violating the Student Code of Conduct and issue a two-year suspension. On
July 7, Cummins notified John Doe that he had accepted the recommendation.

       Doe appealed the decision the next day. The University’s Appeals Administrator rejected
Doe’s appeal of the finding of responsibility, but recommended that his sentence be reduced to a
one-year suspension to begin at the end of the fall 2016 semester, and conclude at the end of the
fall 2017 semester—meaning Doe could not attempt to re-enroll in his graduate program until
January 2018. Defendant Juan Guardia, the Assistant Vice President and Dean of Students,
accepted the Administrator’s recommendation and informed plaintiff on September 23, 2016,
that this was the University’s final decision.

                                                 II.

       Doe then filed this action against UC Administrators Guardia and Mitchell and the
University in the district court. Plaintiff Doe claimed that defendants violated his due process
 No. 16-4693                        Doe v. Univ. of Cincinnati                            Page 6


rights under the United States and Ohio Constitutions and discriminated against him in violation
of Title IX.

       On the same day he filed his complaint, Doe moved for preliminary relief enjoining UC
from enforcing his suspension. Plaintiff’s motion focused solely on defendants’ failure “to
permit John Doe to confront his accuser.” Doe maintained that UC could not constitutionally
find him responsible for sexually assaulting Roe without “any opportunity to confront and
question” her. The district court agreed.

       “In this case,” the court reasoned, “the ARC Hearing Committee was given the choice of
believing either Jane Roe or Plaintiff, and therefore, cross-examination was essential to due
process.” Doe v. Univ. of Cincinnati, 223 F. Supp. 3d 704, 711 (S.D. Ohio 2016). The fact that
Doe could have submitted written questions to the Committee Chair, which the Chair could have
put to Roe, had she appeared at the hearing, did not convince the district court otherwise. Id. at
712. And although UC’s Code of Conduct permits absent witnesses who are “unable” to attend
the hearing to provide notarized statements, the district court noted that Roe’s closing statement
was not notarized.     Such a “significant and unfair departure[] from an institution’s own
procedures can,” the court explained, “amount to a violation of due process.” Id. (quoting Furey
v. Temple Univ., 730 F. Supp. 2d 380, 396–97 (E.D. Pa. 2010) (brackets omitted)).

       The district court ruled that plaintiff demonstrated a strong likelihood of success on the
merits of his due process claim, and that the remaining preliminary injunction factors weighed in
favor of granting preliminary relief.       Id. at 712.   Accordingly, the court entered an order
enjoining UC from suspending plaintiff. Id. Defendants timely appealed.

                                                  III.

       In reviewing a district court’s decision to grant a preliminary injunction, “we evaluate the
same four factors that the district court does”: (1) whether the movant has demonstrated a strong
likelihood of success on the merits; (2) whether he would suffer irreparable injury without the
injunction; (3) whether the injunction would cause substantial harm to others; and (4) whether
issuing the injunction would serve the public interest. Planet Aid v. City of St. Johns, 782 F.3d
318, 323 (6th Cir. 2015) (internal quotation marks omitted). “We have often cautioned that these
 No. 16-4693                           Doe v. Univ. of Cincinnati                                 Page 7


are factors to be balanced, not prerequisites to be met.” S. Glazer’s Distributors of Ohio, LLC v.
Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017). “At the same time, however, we
have also held that ‘a preliminary injunction issued where there is simply no likelihood of
success on the merits must be reversed.’” Id. (brackets and citation omitted). And in the case of
a potential constitutional violation, “the likelihood of success on the merits often will be the
determinative factor.” City of Pontiac Retired Emps. Ass’n v. Schimmel, 751 F.3d 427, 430 (6th
Cir. 2014) (en banc, per curiam) (citation omitted).

        We review a district court’s legal conclusions de novo, its factual findings for clear error,
and its ultimate decision to grant preliminary relief for abuse of discretion. S. Glazer’s, 860 F.3d
at 849. Practically speaking, this means “when we look at likelihood of success on the merits,
we independently apply the Constitution, but we still defer to the district court’s overall
balancing of the four preliminary-injunction factors.” Planet Aid, 782 F.3d at 323 (citation
omitted).

                                                   IV.

        State universities must afford students minimum due process protections before issuing
significant disciplinary decisions. See Flaim v. Med. Coll. of Ohio, 418 F.3d 629, 633 (6th Cir.
2005); see also Jaksa v. Regents of the Univ. of Michigan, 597 F. Supp. 1245, 1248 (E.D. Mich.
1984), aff’d 787 F.2d 590 (6th Cir. 1986) (per curiam, unpublished) (“Whether plaintiff’s interest
is a ‘liberty’ interest, ‘property’ interest, or both, it is clear that he is entitled to the protection of
the due process clause.”). Suspension “clearly implicates” a protected property interest, and
allegations of sexual assault may “impugn [a student’s] reputation and integrity, thus implicating
a protected liberty interest.” Cummins, 662 F. App’x at 445 (citations omitted).

        Because the Due Process Clause applies, “the question remains what process is due.”
Morrissey v. Brewer, 408 U.S. 471, 481 (1972). “[T]he specific dictates of due process generally
require[] consideration of three distinct factors”: (1) the nature of the private interest subject to
official action; (2) the risk of erroneous deprivation under the current procedures used, and the
value of any additional or substitute procedural safeguards; and (3) the governmental interest,
 No. 16-4693                         Doe v. Univ. of Cincinnati                              Page 8


including the burden any additional or substitute procedures might entail. Mathews v. Eldridge,
424 U.S. 319, 334–35 (1976).

        At a minimum, a student facing suspension is entitled to “the opportunity to be ‘heard at
a meaningful time and in a meaningful manner.’” Cummins, 662 F. App’x at 446 (quoting
Mathews, 424 U.S. at 333). While the exact outlines of process may vary, universities must “at
least” provide notice of the charges, an explanation of the evidence against the student, and an
opportunity to present his side of the story before an unbiased decision maker. Id. (citing Heyne
v. Metro. Nashville Pub. Sch., 655 F.3d 556, 565–66 (6th Cir. 2011)).

        A student’s opportunity to share his version of events must occur at “some kind of
hearing,” Goss v. Lopez, 419 U.S. 565, 579 (1975), though that hearing need not “take
on . . . [the] formalities” of a criminal trial. Flaim, 418 F.3d at 635. Education is a university’s
first priority; adjudication of student disputes is, at best, a distant second. See Bd. of Curators of
the Univ. of Missouri v. Horowitz, 435 U.S. 78, 88 (1978). “Formalizing hearing requirements
would divert both resources and attention from the educational process.” Jaksa, 597 F. Supp. at
1250. Thus, UC is not required to “transform its classrooms into courtrooms” in pursuit of a
more reliable disciplinary outcome. Id.; see also Flaim, 418 F.3d at 635 (“Courts have generally
been unanimous . . . in concluding that hearings need not be open to the public, that neither rules
of evidence nor rules of civil or criminal procedure need be applied, and witnesses need not be
placed under oath.” (citations omitted)). Even in the case of a sexual assault accusation—where
“[a] finding of responsibility will . . . have a substantial and lasting impact” on the student, see
Cummins, 662 F. App’x at 446—the protection afforded to him “need not reach the same
level . . . that would be present in a criminal prosecution.” Doe v. Univ. of Kentucky, 860 F.3d
365, 370 (6th Cir. 2017).      Review under Mathews asks only whether John Doe “had an
opportunity to ‘respond, explain, and defend,’” not whether a jury could constitutionally convict
him using the same procedures. Cummins, 662 F. App’x at 446 (quoting Flaim, 418 F.3d at
635).
 No. 16-4693                         Doe v. Univ. of Cincinnati                             Page 9


                                                 A.

       First, Doe contends, and UC does not dispute, that the private interest at stake in this case
is significant. A finding of responsibility for a sexual offense can have a “lasting impact” on a
student’s personal life, in addition to his “educational and employment opportunities,” especially
when the disciplinary action involves a long-term suspension. Id. The “private interest that will
be affected by the official action” is therefore compelling. Mathews, 424 U.S. at 335.

                                                 B.

       Next, we consider the risk of erroneous deprivation of this interest under the University’s
current procedures and the value of any additional procedural safeguards plaintiff requests. Id. at
334–35. The only additional procedure Doe requests is one that UC, in theory, already provides:
the opportunity to confront and cross-examine Roe by posing questions to her through the
Committee Chair.

       “The right to cross-examine witnesses generally has not been considered an essential
requirement of due process in school disciplinary proceedings.” Winnick, 460 F.2d at 549.
However, general rules have exceptions, and “the very nature of due process negates any concept
of inflexible procedures universally applicable to every imaginable situation.” Goss, 419 U.S. at
578 (citation and parenthetical omitted). The more serious the deprivation, the more demanding
the process.    And where the deprivation is based on disciplinary misconduct, rather than
academic performance, “we conduct a more searching inquiry.”             Flaim, 418 F.3d at 634.
“Disciplinarians, although proceeding in utmost good faith, frequently act on the reports and
advice of others; and the controlling facts and the nature of the conduct under challenge are often
disputed.” Goss, 419 U.S. at 580. For the student, “[t]he risk of error is not at all trivial, and it
should be guarded against . . . without prohibitive cost or interference with the educational
process.” Id.

       Accused students must have the right to cross-examine adverse witnesses “in the most
serious of cases.” Flaim, 418 F.3d at 636. We alluded to what “the most serious of cases” might
entail in Flaim: If a case “resolve[s] itself into a problem of credibility, cross-examination of
witnesses might . . . be[] essential to a fair hearing.” Id. at 641 (quoting Winnick, 460 F.2d at
 No. 16-4693                          Doe v. Univ. of Cincinnati                         Page 10


549). We ultimately did not reach that answer, however. It was not essential to Sean Michael
Flaim’s hearing, because Flaim admitted to the misconduct that prompted the Medical College of
Ohio to expel him—his felony drug conviction. Id. That “rather unique” fact justified the
College’s decision to deny his request to cross-examine his arresting officer during Flaim’s
expulsion hearing. Id. at 641, 643.

       But the circumstances of the present case pose the credibility contest we contemplated in
Flaim: John Doe maintains that their sex was consensual; Jane Roe claims that it was not.
Importantly, the Committee’s finding of responsibility necessarily credits Roe’s version of
events and her credibility. The Title IX Office proffered no other evidence “to sustain the
University’s findings and sanctions” apart from Roe’s hearsay statements. Cf. Plummer v. Univ.
of Houston, 860 F.3d 767, 775–76 (5th Cir. 2017) (cross-examination not required where the
plaintiffs distributed videos and a photograph of the victim’s “degrading and humiliating” assault
online, and “[t]he University’s case did not rely on testimonial evidence” from the victim).

       Defendants insist that Roe’s nonappearance did not impact the fairness of the proceedings
because Doe still had an opportunity be heard. The ARC panel invited him to “summarize what
happened” in his own words, and Doe took advantage of that opportunity. He disputed Roe’s
overall interpretation of events and a number of her specific claims. Because plaintiff was able
to draw attention to alleged inconsistencies in Roe’s statements, defendants argue that cross-
examination would have been futile. We disagree.

       UC assumes cross-examination is of benefit only to Doe. In truth, the opportunity to
question a witness and observe her demeanor while being questioned can be just as important to
the trier of fact as it is to the accused. “A decision relating to the misconduct of a student
requires a factual determination as to whether the conduct took place or not.”          Horowitz,
435 U.S. at 95 n.5 (Powell, J. concurring).        “The accuracy of that determination can be
safeguarded by the sorts of procedural protections traditionally imposed under the Due Process
Clause.” Id. Few procedures safeguard accuracy better than adversarial questioning. In the case
of competing narratives, “cross-examination has always been considered a most effective way to
ascertain truth.” Watkins v. Sowders, 449 U.S. 341, 349 (1981) (footnote omitted); see also
Maryland v. Craig, 497 U.S. 836, 846 (1990) (cross-examination “ensur[es] that evidence
 No. 16-4693                         Doe v. Univ. of Cincinnati                              Page 11


admitted against an accused is reliable and subject to the rigorous adversarial testing that is the
norm of Anglo-American criminal proceedings”).

       “The ability to cross-examine is most critical when the issue is the credibility of the
accuser.” Doe v. Brandies Univ., 177 F. Supp. 3d 561, 605 (D. Mass. 2016). Cross-examination
takes aim at credibility like no other procedural device. Craig, 497 U.S. at 846; Watkins,
449 U.S. at 349. A cross-examiner may “delve into the witness’ story to test the witness’
perceptions and memory.” Davis v. Alaska, 415 U.S. 308, 316 (1974). He may “expose
testimonial infirmities such as forgetfulness, confusion, or evasion . . . thereby calling to the
attention of the factfinder the reasons for giving scant weight to the witness’ testimony.” Craig,
497 U.S. at 847 (citation and brackets omitted). He may “reveal[] possible biases, prejudices, or
ulterior motives” that color the witness’s testimony. Davis, 415 U.S. at 316. His strategy may
also backfire, provoking the kind of confident response that makes the witness appear more
believable to the fact finder than he intended. Watkins, 449 U.S. at 345, 348–49; cf. Davis,
415 U.S. at 318 (“On the basis of the limited cross-examination that was permitted, the jury
might well have thought that defense counsel was engaged in a speculative and baseless line of
attack on the credibility of an apparently blameless witness.”). Whatever the outcome, “the
greatest legal engine ever invented for the discovery of truth” will do what it is meant to:
“permit[] the [fact finder] that is to decide the [litigant]’s fate to observe the demeanor of the
witness in making his statement, thus aiding the [fact finder] in assessing his credibility.” Craig,
497 U.S. at 846 (quoting in part California v. Green, 399 U.S. 149, 158 (1970)).

       Given the parties’ competing claims, and the lack of corroborative evidence to support or
refute Roe’s allegations, the present case left the ARC panel with “a choice between believing an
accuser and an accused.” Flaim, 418 F.3d at 641. Yet, the panel resolved this “problem of
credibility” without assessing Roe’s credibility.      Id. (citation omitted).    In fact, it decided
plaintiff’s fate without seeing or hearing from Roe at all. That is disturbing and, in this case, a
denial of due process.

       Even in Flaim—where “cross-examination would have been a fruitless exercise” because
the plaintiff student admitted the “critical fact[s]” against him—the trier of fact was still able to
question the plaintiff’s arresting officer, and the plaintiff was still “able to listen to and observe”
 No. 16-4693                         Doe v. Univ. of Cincinnati                             Page 12


the officer’s testimony. See id. at 633, 641 (quoting in part Winnick, 460 F.2d at 259). More
critically, the trier of fact was “able to listen to and observe” the officer’s testimony. Id. at 633.
Evaluation of a witness’s credibility cannot be had without some form of presence, some method
of compelling a witness “to stand face to face with the [fact finder] in order that it may look at
him, and judge by his demeanor upon the stand and the manner in which he gives his testimony
whether he is worthy of belief.” Mattox v. United States, 156 U.S. 237, 242–43 (1895). Cross-
examination is “not only beneficial, but essential to due process” in a case that turns on
credibility because it guarantees that the trier of fact makes this evaluation on both sides. Flaim,
418 F.3d at 641. When it does, the hearing’s result is most reliable.

       Reaching the truth through fair procedures is an interest Doe and UC have in common.
“The Due Process Clause will not shield [a student] from suspensions properly imposed, but it
disserves both his interest and the interest of the State if his suspension is in fact unwarranted.”
Goss, 419 U.S. at 579. UC, of course, also has a “well recognized” interest in maintaining a
learning environment free of sex-based harassment and discrimination. Bonnell v. Lorenzo,
241 F.3d 800, 822 (6th Cir. 2001). To that end, “ensuring allegations of sexual assault on
college campuses are taken seriously is of critical importance, and there is no doubt that
universities have an exceedingly difficult task in handling these issues.” Brandeis, 177 F. Supp.
3d at 602 (citation omitted).

       But if a university’s procedures are insufficient to make “issues of credibility and
truthfulness . . . clear to the decision makers,” that institution risks removing the wrong students,
while overlooking those it should be removing. See Furey v. Temple Univ., 884 F. Supp. 2d 223,
252 (E.D. Pa. 2012). “The concern would be mostly academic if the disciplinary process were a
totally accurate, unerring process, never mistaken and never unfair. Unfortunately, that is not the
case, and no one suggests that it is.” Goss, 419 U.S. at 579–80. Cross-examination, “the
principal means by which the believability of a witness and the truth of his testimony are tested,”
can reduce the likelihood of a mistaken exclusion and help defendants better identify those who
pose a risk of harm to their fellow students. See Newsome v. Batavia Local Sch. Dist., 842 F.2d
920, 924 (6th Cir. 1988) (citation omitted).
 No. 16-4693                               Doe v. Univ. of Cincinnati                                      Page 13


         We are equally mindful of Jane Roe’s interest, and the extent to which it conflicts with
John Doe’s. Roe and other alleged victims have a right, and are entitled to expect, that they may
attend UC without fear of sexual assault or harassment. See 20 U.S.C. § 1681(a). If they are
assaulted, and report the assault consistent with the University’s procedures, they can also expect
that UC will promptly respond to their complaints. Cf. Vance v. Spencer Cty. Pub. Sch. Dist.,
231 F.3d 253, 261 (6th Cir. 2000) (citing Wills v. Brown Univ., 184 F.3d 20, 25 (1st Cir. 1999)).
Setting aside the troubling fact that UC’s Title IX Office waited a month to interview Roe,
another four months to notify Doe of her allegations, and yet another four months to convene the
ARC hearing, the concern at this point is that UC’s inadequate procedures left the ARC’s
decision vulnerable to a constitutional challenge.2

         Strengthening those procedures is not without consequence for victims. “Allowing an
alleged perpetrator to question an alleged victim directly may be traumatic or intimidating,
thereby possibly escalating or perpetuating” the same hostile environment Title IX charges
universities with eliminating. Doe v. Regents of the Univ. of Cal., 210 Cal. Rptr. 3d 479, 505
(Cal. Ct. App. 2016) (citation omitted). However, John Doe is not requesting an opportunity to
question Jane Roe “directly.” In this appeal, he does not challenge our determination in an
unpublished decision that UC’s “circumscribed form of cross-examination” is constitutional.
Cummins, 662 F. App’x at 448. Rather, plaintiff asks only to question Roe through the ARC
panel—a procedure the Department of Education’s Office for Civil Rights previously
recommended for the victim’s wellbeing. Catherine E. Lhamon, Assistant Secretary for Civil
Rights, Questions and Answers on Title IX and Sexual Violence, at 31, April 29, 2014,
https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf (last visited Aug. 31,
2017). (The Department subsequently withdrew its April 29, 2014, letter, and replaced it with an
interim letter. See Dep’t of Educ., Office for Civil Rights, Q&A on Campus Sexual Misconduct,
Sept. 22, 2017, https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf (last
visited Sept. 22, 2017)).


         2
            UC encourages victims to report alleged assaults “as soon as reasonably possible” “to ensure that the
passage of time does not limit the University’s ability to conduct an investigation or locate witnesses, as memory
lapses and other time-sensitive factors may impair an investigation.” See https://www.uc.edu/titleix/procedures.html
(last visited Aug. 31, 2017). “[T]ime-sensitive factors” evidently did not motivate the University in the instant case.
 No. 16-4693                       Doe v. Univ. of Cincinnati                          Page 14


       We acknowledge this procedure may not relieve Roe’s potential emotional trauma. Still,
a case that “resolve[s] itself into a problem of credibility” cannot itself be resolved without a
mutual test of credibility, at least not where the stakes are this high. Flaim, 418 F.3d at 641
(quoting Winnick, 460 F.2d at 550); but see Cummins, 662 F. App’x at 448 (a plaintiff subject to
disciplinary probation may be entitled to less process than one subject to suspension). “While
protection of victims of sexual assault from unnecessary harassment is a laudable goal, the
elimination of such a basic protection for the rights of the accused raises profound concerns.”
Brandeis, 177 F. Supp. 3d at 604–05.       One-sided determinations are not known for their
accuracy. Jane Roe deserves a reliable, accurate outcome as much as John Doe.

       Ultimately, the ARC must decide whether Doe is responsible for violating UC’s Code of
Conduct: whether Roe’s allegations against him are true. And in reaching this decision “[t]he
value of cross-examination to the discovery of truth cannot be overemphasized.” Newsome,
842 F.2d at 924. Allowing John Doe to confront and question Jane Roe through the panel would
have undoubtedly aided the truth-seeking process and reduced the likelihood of an erroneous
deprivation.

                                               C.

       UC has a strong interest both “in eliminating sexual assault on its campus and
establishing a fair and constitutionally permissible disciplinary system.” Doe, 860 F.3d at 370.
And in defendants’ favor, we have recognized that a constitutionally permissible disciplinary
system need not follow the rules of evidence. See Flaim, 418 F.3d at 635. Cross-examination
can “unnecessarily formalize school expulsion proceedings” precisely because it “impos[es] the
additional burden on school administrators of applying, to some extent, the rules of evidence.”
Newsome, 842 F.2d at 925 n.4. UC’s administrators are “in the business of education, not
judicial administration.” Flaim, 418 F.3d at 640. “To saddle them with the burden of overseeing
the process of cross-examination (and the innumerable objections that are raised to the form and
content of cross-examination) is to require of them that which they are ill-equipped to perform.”
Newsome, 842 F.2d at 926.
 No. 16-4693                              Doe v. Univ. of Cincinnati                                      Page 15


        These concerns informed our decision to approve UC’s procedure in Doe v. Cummins,
issued a week after the district court enjoined UC from suspending plaintiff. See 662 F. App’x at
448. Cummins held that UC’s practice of limiting cross-examination to preapproved written
questions comported with due process even if the ARC panel “did not ask all of the questions
[the accused students] submitted,” and did not permit follow-up questions. Id. at 448. But that
holding gets defendants only so far. Fear of “saddl[ing] school officials with the burden of
overseeing . . . cross-examination” convinced the Cummins court that this “circumscribed form
of cross-examination” is sufficient when a student’s accuser appears for the hearing. See id.
(quoting Newsome, 842 F.2d at 926, brackets omitted). The court left open the possibility that
UC’s procedures may nonetheless violate due process as applied to a student whose accuser fails
to appear for the hearing.3 Sparing the ARC panel from having to navigate traditional cross-
examination justifies the requirement for written preapproved questions, but it does not justify
denying the opportunity to question an adverse witness altogether.

        Defendants’ better argument is that they cannot compel a witness (adverse or not) to
attend the ARC hearing. UC’s Student Code of Conduct does not require witnesses to attend the
hearing, and even if it did, there is no guarantee the witness would show. Universities do not
have subpoena power. What is more, UC refers to cross-examination as an alternative to hearsay
evidence, suggesting that the latter cannot be introduced at a disciplinary hearing unless the
accused student has an opportunity to conduct the former.                     While UC’s concerns are not
unfounded, both arguments lose sight of our limited holding in this case.

        For one, defendants are not required to facilitate witness questioning at every
nonacademic misconduct hearing. Flaim’s dictate is narrow: cross-examination is “essential to
due process” only where the finder of fact must choose “between believing an accuser and an

        3
            The two Cummins plaintiffs also faced charges of sexual assault, but successfully appealed the results of
their first ARC hearings to UC’s Appeals Administrator. After a second round of hearings, UC found each student
“responsible” for violating the Student Code of Conduct. It suspended one for a three-year period and placed the
other on disciplinary probation. Cummins, 662 F. App’x at 438–43. The latter plaintiff argued UC violated his due
process rights because his alleged victim did not attend his second ARC hearing, denying him the opportunity to
question her through the panel. Id. at 448. We found no violation, however, because the accused student had an
opportunity to conduct cross-examination at his first hearing, and because UC gave him a lesser punishment—
disciplinary probation rather than suspension. Id. Cummins did not address whether a student facing suspension
who is denied even this modified form of cross-examination suffers a violation of due process.
 No. 16-4693                              Doe v. Univ. of Cincinnati                                      Page 16


accused.” 418 F.3d at 641. The ARC panel need not make this choice if the accused student
admits the “critical fact[s]” against him. Id. Another relevant factor is that UC’s allegations
against Doe rested solely on Roe’s statements to investigators. Cross-examination may be
unnecessary where the University’s case “d[oes] not rely on testimonial evidence” from the
complainant. See, e.g., Plummer, 860 F.3d at 775–76.

        For another, nothing in our decision jeopardizes UC’s ability to rely on hearsay
statements. See Crook v. Baker, 813 F.2d 88, 99 (6th Cir. 1987) (“It is clear that admission of
hearsay evidence [at a school disciplinary proceeding] is not a denial of procedural due
process.”). Hearsay and its exceptions are delineated in the Federal Rules of Evidence, see Fed.
R. Evid. 801(c), but a university student has “no right to [the] use of formal rules of evidence” at
his disciplinary hearing. Flaim, 418 F.3d at 635 (citing Nash v. Auburn Univ., 812 F.2d 655, 665
(11th Cir. 1987)). UC may still open the hearing with a Title IX report summary that includes
the parties’ “out-of-court” statements, and the ARC panel may still rely on those statements in
deciding whether Doe is responsible for violating the Code of Conduct—it need not demand that
Roe and Doe recite the evening’s events from memory. We do not require schools to “transform
[their] classrooms into courtrooms” to provide constitutionally adequate due process. Jaksa,
597 F. Supp. at 1250.

        Plaintiff is likely to succeed on the merits of his due process claim not because
defendants introduced hearsay evidence against him, but because the nature of that evidence
posed a problem of credibility.4 See Flaim, 418 F.3d at 641. Jane Roe claimed that John Doe
engaged in specific acts without her consent, and John Doe replied that he did not. Although
hearsay and credibility disputes often go hand in hand, use of hearsay does not itself trigger the
right to question an adverse witness. Were it otherwise, the Medical College of Ohio would have
violated Flaim’s rights by expelling him on the basis of his “certified record of a recent felony
conviction” (i.e., a hearsay record) without permitting him to cross-examine his arresting officer.
See id. at 643; see also Fed. R. Evid. 803(22) (excluding evidence of a judgment of conviction

        4
          In arguing against UC’s use of Roe’s hearsay statements, plaintiff assumes this evidence is necessarily
harmful to his defense. Yet Doe’s intended strategy is “to question Jane Roe about inconsistencies in her [prior]
statements” in order to demonstrate her claimed lack of credibility. He cannot do that if her previous statements are
not presented at the hearing.
 No. 16-4693                              Doe v. Univ. of Cincinnati                                     Page 17


from the general prohibition against the admission of hearsay). That is not Flaim’s holding, and
it is not our holding here.

        That said, we acknowledge that witness questioning may be particularly relevant to
disciplinary cases involving claims of alleged sexual assault or harassment. Perpetrators often
act in private, leaving the decision maker little choice but to weigh the alleged victim’s word
against that of the accused. Credibility disputes might therefore be more common in this context
than in others. Arranging for witness questioning might also pose unique challenges given a
victim’s potential reluctance to interact with the accused student. See Regents of the Univ. of
Cal., 210 Cal. Rptr. 3d at 505. However, we emphasize that UC’s obligations here are narrow:
it must provide a means for the ARC panel to evaluate an alleged victim’s credibility, not for the
accused to physically confront his accuser.

        The University has procedures in place to accommodate this requirement. A month
before the ARC hearing, Mitchell informed Doe and Roe that they could “participate via Skype
. . . if they could not attend the hearing.”5 Doe did not object to Roe’s participation by Skype,
and he does not object to this practice on appeal. To the contrary, the record suggests that he or
one or more of the ARC panelists in fact appeared at the hearing via Skype. What matters for
credibility purposes is the ARC panel’s ability to assess the demeanor of both the accused and
his accuser.     Indisputably, demeanor can be assessed by the trier of fact without physical
presence, especially when facilitated by modern technology. See Craig, 497 U.S. at 849–50,
857. That fact mitigates UC’s administrative burden.

                                                        D.

        We are sensitive to the competing concerns of this case. “The goal of reducing sexual
assault[] and providing appropriate discipline for offenders” is more than “laudable”; it is
necessary. Brandeis, 177 F. Supp. 3d at 572. But “[w]hether the elimination of basic procedural


        5
          UC’s Code of Conduct does not define the conditions under which a student might be “unable to attend”
an ARC hearing. In any event, this is an individual determination best left to defendants. See Horowitz, 435 U.S. at
91 (the niceties of “public education . . . [are] committed to the control of state and local authorities” (citation
omitted)); see also Goss, 419 U.S. at 578. In the present case, there was no finding that Jane was unable to attend
the hearing.
 No. 16-4693                          Doe v. Univ. of Cincinnati                            Page 18


protections—and the substantially increased risk that innocent students will be punished—is a
fair price to achieve that goal is another question altogether.” Id.

          Here, John Doe’s private interest is substantial, and the risk of erroneous deprivation
under the procedures UC followed at his ARC hearing is unacceptably high.                   Allowing
defendants to pose questions to witnesses at certain disciplinary hearings may impose an
administrative burden on UC. Yet on the facts here, that burden does not justify imposition of
severe discipline without any credibility assessment of the accusing student. Accordingly, Doe
has demonstrated a strong likelihood of success on the merits of his due process claim. Planet
Aid, 782 F.3d at 323. This “often . . . determinative” factor weighs in favor of preliminary relief.
Schimmel, 751 F.3d at 430.

                                                  V.

          The second factor in our preliminary-injunction inquiry asks whether the movant is likely
to suffer irreparable harm in the absence of the injunction. S. Glazer’s, 860 F.3d at 852.
In Doe’s case, the district court found that he would.

          “When constitutional rights are threatened or impaired, irreparable injury is presumed.”
Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012); Overstreet v. Lexington-Fayette
Urban Cty. Gov’t, 305 F.3d 566, 578 (6th Cir. 2002). Defendants’ characterization of Doe’s
injury as “speculative or unsubstantiated” does not rebut that presumption. Abney v. Amgen,
Inc., 443 F.3d 540, 552 (6th Cir. 2006) (citation omitted). Were we to vacate the injunction, Doe
would be suspended for a year and suffer reputational harm both on and off campus based on a
finding rendered after an unfair hearing. Accordingly, this factor weighs in favor of preliminary
relief.

          Defendants do not challenge the district court’s findings regarding the third factor—that
the preliminary injunction will not harm others.

          But they do contest the fourth: the district court’s finding that the preliminary injunction
serves the “public good.” Doe, 223 F. Supp. 3d at 712. In rejecting UC’s claim that it has an
interest in regulating and maintaining the integrity of its disciplinary system, the district court
 No. 16-4693                         Doe v. Univ. of Cincinnati                              Page 19


merely reiterated that “part of Plaintiff’s claim is that UC failed to follow the procedures outlined
in its own disciplinary system”—namely, the requirement that Roe’s statement to the ARC panel
be notarized. See id. That UC did so is irrelevant.

       A school’s departure from its own hearing rules amounts to a due process violation only
when the departure “results in a procedure which itself impinges on due process rights.” Flaim,
418 F.3d at 640 (quoting Bates v. Sponberg, 547 F.2d 325, 329–30 (6th Cir. 1976)). The
Committee’s review of Roe’s non-notarized statement did not “result in a procedure which itself
impinge[d]” upon plaintiff’s right to a fair hearing.         Plaintiff’s rights are dictated by the
Constitution, “not internal school rules or policies.” Cummins, 662 F. App’x at 445 n.2 (citing
Heyne, 655 F.3d at 570, and Hall v. Med. Coll. of Ohio, 742 F.2d 299, 309 (6th Cir. 1984)).

       The district court may have been nodding to the principle that it is always in the public’s
interest to prevent a violation of an individual’s constitutional rights, which, it is. Dodds v.
United States Dep’t of Educ., 845 F.3d 217, 222 (6th Cir. 2016). At the same time, while the
public has a competing interest in the enforcement of Title IX, that interest can never override
individual constitutional rights. U.S. Const. art. VI, cl.2. This factor is, at most, neutral.

                                                      VI.

       On balance, the preliminary injunction factors favor the grant of preliminary relief.
Accordingly, we conclude that the district court did not abuse its discretion in enjoining John
Doe’s suspension. For these reasons, we affirm the order of the district court.